337 F.2d 362
Daniel C. COLE and Alex S. Evans, Appellants,v.UNITED STATES of America, Appellee.
No. 20480.
United States Court of Appeals Fifth Circuit.
Oct. 16, 1964.

Robert B. Thompson, Gainesville, Ga., Wesley R. Asinof, Atlanta, Ga., for appellants.
Bobby C. Milam, Asst. U.S. Atty., Attlanta, Ga., Charles L. Goodson, U.S. Atty., for appellee.
Before BROWN and BELL, Circuit Judges, and SPEARS, District Judge.
PER CURIAM.


1
It appearing that the evidence is sufficient to sustain the conviction of Appellant Cole on Count Three of the indictment, and further that the evidence is also sufficient to sustain the conviction of Appellant Evans on Counts Six and Seven of the indictment, the judgment as to each appellant is affirmed.